officers that he had gone to get a bottle of water and did not know what
                had happened to Grundy. At the house, police found multiple weapons
                and discovered multiple vehicles, including some that were stripped.
                            Sharpe was arrested and ultimately charged with thirteen
                separate counts, including nine counts resulting from the altercation with
                Grundy and four counts resulting from the stripped vehicles found at the
                house.' A jury convicted Sharpe on all counts, and he now appeals his
                conviction on the following grounds: (1) there was insufficient evidence to
                support his convictions on counts one to nine; (2) the prosecution engaged
                in misconduct warranting reversal of his convictions; (3) the district court
                erred in allowing an amended superseding indictment, adding four
                charges, only a few days before trial; (4) the district court erred in failing
                to sua sponte sever the fraudulent activity charges; (5) the district court
                improperly precluded a defense witness from testifying; (6) the district
                court erred in denying his motions for new trial; and (7) cumulative error
                warrants a new trial. Because we conclude that Sharpe's claims of error
                are meritless, we affirm the judgment of conviction.



                       'Sharpe was charged with the following counts: (1) coercion; (2) first
                degree kidnapping with use of a deadly weapon resulting in substantial
                bodily harm; (3) battery constituting domestic violence resulting in
                substantial bodily harm; (4) battery constituting domestic violence with
                use of a deadly weapon resulting in substantial bodily harm; (5) burglary;
                (6) living with a prostitute; (7) living from the earnings of a prostitute; (8)
                pandering with force; (9) assault with a deadly weapon; (10) operate
                premise to alter, destroy or disassemble motor vehicles; (11) possession of
                stolen vehicle; (12) possession of stolen property; and (13) deface, destroy
                or alter identification number or mark. Four additional firearms charges
                were originally included in the indictment, but those charges were severed
                prior to trial.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                Sufficiency of the evidence
                             Sharpe argues that his convictions on counts one to nine
                should be set aside because the State failed to present sufficient evidence
                to sustain each of the crimes charged. We disagree. To assess the
                sufficiency of the evidence, we ask "whether, after viewing the evidence in
                the light most favorable to the prosecution, any rational trier of fact could
                have found the essential elements of the crime beyond a reasonable
                doubt."   Rose v. State, 123 Nev. 194, 202, 163 P.3d 408, 414 (2007)
                (internal quotations omitted). In rendering its decision, the jury is tasked
                with "assess[ing] the weight of the evidence and determin[ing] the
                credibility of witnesses."    Id. at 202-03, 163 P.3d at 414 (internal
                quotations omitted). A jury is permitted to rely on both direct and
                circumstantial evidence in returning its verdict.   Wilkins v. State, 96 Nev.
                367, 374, 609 P.2d 309, 313 (1980). This court has consistently held that
                "circumstantial evidence may constitute the sole basis for a conviction."
                Canape v. State, 109 Nev. 864, 869, 859 P.2d 1023, 1026 (1993); see also
                Deveroux v. State, 96 Nev. 388, 391, 610 P.2d 722, 724 (1980).
                      Sufficient evidence supports count one - coercion
                             Sharpe challenges the sufficiency of the evidence as to the
                coercion charge, arguing that Grundy's inconsistent testimony failed to
                establish the necessary elements of the crime. NRS 207.190(1)(a)
                provides, in pertinent part, that it is unlawful to "[u]se violence or inflict
                injury" in order to "compel another to do or abstain from doing an act
                which the other person has a right to do or abstain from doing." The State
                presented testimony from two of Sharpe's neighbors who testified that
                they saw Sharpe come out of his house, grab Grundy by her hair, and drag
                her into his house. Multiple Las Vegas Metropolitan Police Department
                (LVMPD) officers and a private investigator also testified that Grundy told
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                them that Sharpe dragged her back into the house against her will.
                Although Grundy testified at trial that it was Sharpe's cousin, not Sharpe,
                who came out and escorted her back into the house, the jury was free to
                weigh the evidence and determine the credibility of the witnesses,
                including Grundy.    See Rose, 123 Nev. at 202-03, 163 P.3d at 414. We
                conclude that the testimony, when viewed in the light most favorable to
                the prosecution, was sufficient for a rational trier of fact to find Sharpe
                guilty beyond a reasonable doubt of count one.
                      Sufficient evidence supports count two — first-degree kidnapping with
                      the use of a deadly weapon resulting in substantial bodily harm
                            Sharpe argues that the State failed to show that he "moved"
                Grundy, a required element of the crime charged. NRS 200.310(1)
                provides that "[a] person who willfully seizes, confines, . . kidnaps or
                carries away a person by any means whatsoever with the intent to hold or
                detain" is guilty of first-degree kidnapping. In addition to the testimony
                recounted above, the record also demonstrates that once Sharpe dragged
                Grundy back into his house, he immediately began loading a gun and
                threatening to kill Grundy if the police showed up. Viewing the evidence
                presented in the light most favorable to the prosecution, we conclude that
                any rational trier of fact could have found beyond a reasonable doubt that
                Sharpe was guilty of count two.
                      Sufficient evidence supports counts three and four — battery
                      constituting domestic violence resulting in substantial bodily harm;
                      battery constituting domestic violence with use of a deadly weapon
                      resulting in substantial bodily harm
                            Sharpe was convicted of battery constituting domestic violence
                resulting in substantial bodily harm, and battery constituting domestic
                violence with the use of a deadly weapon resulting in substantial bodily
                harm. Sharpe argues that there was no evidence a battery took place.
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                "Battery' means any willful and unlawful use of force or violence upon the
                person of another." NRS 200.481(1)(a). Grundy testified that Sharpe
                kicked her during their altercation. The State also presented testimony
                from four different law enforcement officers who all stated that on the day
                of the incident Grundy told them that Sharpe had pistol-whipped her,
                despite Grundy's trial testimony to the contrary. Additionally, the medical
                evidence adduced at trial showed that on the day of the incident Grundy
                was treated at the hospital for a contusion and laceration near her right
                eye. We conclude that the testimony, when viewed in the light most
                favorable to the prosecution, was sufficient for a rational trier of fact to
                find Sharpe guilty beyond a reasonable doubt of counts three and four.
                      Sufficient evidence supports count five - burglary
                            Sharpe argues that he was wrongly convicted of burglary. "[A]
                person who, by day or night, enters any house . . . with the intent to
                commit grand or petit larceny, assault or battery on any person or any
                felony, or to obtain money or property by false pretenses, is guilty of
                burglary." 2 NRS 205.060(1). This court has further clarified that "forcible
                entry is not an element of burglary," and a person commits burglary when
                entering the premises "with a felonious intent."    Hernandez v. State, 118
                Nev. 513, 531, 50 P.3d 1100, 1113 (2002). Testimony adduced at trial
                demonstrated that subsequent to Grundy fleeing to the neighbors' house
                after the initial altercation, Sharpe dragged her back into the house where
                he immediately began loading a gun and threatening to kill her if the


                      2 Sharpe did not raise, and we do not consider, the effect, if any, his
                ownership of the house would have on the elements of burglary. We note,
                however, that Sharpe maintains he did not occupy the residence at the
                time of the incidents that led to his convictions.


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                police showed up. Viewing this evidence in the light most favorable to the
                prosecution, we conclude that any rational trier of fact could have found
                beyond a reasonable doubt that Sharpe formulated the intent to assault 3
                Grundy before he re-entered the house with her.
                      Sufficient evidence supports count six – living with a prostitute
                            Sharpe was convicted of living with a prostitute. NRS
                201.360(1)(e) makes it a felony to "Mive[ ] with. . . a common prostitute."
                Sharpe argues the State did not prove that he resided at the residence
                during the relevant time frame alleged in the indictment—between March
                1, 2011 and July 2, 2011. However, the statute of limitation on a crime of
                this nature is three years, see NRS 171.085(2), and, timing is not an
                essential element of a crime charged pursuant to NRS 201.360(1)(e).
                            Because timing is not an essential element of the crime
                charged, the State only needed to prove that Sharpe resided with Grundy
                at the residence sometime in the three years prior to the filing of the
                indictment. See Arnold v. United States, 336 F.2d 347, 353 (9th Cir. 1964)
                (stating that "the date of an alleged offense as stated in the indictment is
                not binding so as to limit the proof to that specific date; . . . the proof may
                fix the offense on any date within the bar of the [s]tatute of [1]imitations")
                (quoting Winslett v. United States, 124 F.2d 302, 303 (5th Cir. 1941))); see
                also Wilson v. State, 121 Nev. 345, 368-69, 114 P.3d. 285, 301 (2005)
                (noting that "there is no requirement that the State allege exact dates
                unless the situation is one in which time is an element of the crime


                      3 "Assaule  means: (1) Unlawfully attempting to use physical force
                against another person; or (2) Intentionally placing another person in
                reasonable apprehension of immediate bodily harm." NRS
                200.471(1)(a)(1)-(2).


SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                charged[,] . . . provided that the dates listed are sufficient to place the
                defendant on notice of the charges").
                             An LVMPD officer testified at trial that on July 2, 2011,
                Grundy told him that the home she resided in was owned by Sharpe and
                that Sharpe had last stayed at the house about four months prior to the
                altercation. The State also introduced photographic evidence depicting
                letters and packages, addressed to Sharpe and to his alias Rashad
                Shelton, that were found in the house with dates ranging from 2000 to
                2009. Other evidence introduced at trial included the discovery of two
                men's size bullet proof vests in the master bedroom and multiple weapons
                found throughout the residence, including rifles and hand guns, all of
                which according to Grundy belonged to Sharpe. Finally, Sharpe's two next
                door neighbors who testified stated that Sharpe was their neighbor,
                although they acknowledged that they were uncertain whether he was
                actually living at the house in July 2011. Given the evidence adduced at
                trial, we conclude that there was substantial evidence presented for the
                jury to conclude beyond a reasonable doubt that Sharpe was guilty of
                count six.
                      Sufficient evidence supports court seven — living from the earnings of
                      a prostitute
                             Sharpe was also convicted of living from the earnings of a
                prostitute. "A person who knowingly accepts, receives, levies or
                appropriates any money or other valuable thing, without consideration,
                from the proceeds of any prostitute" is guilty of living from the earnings of
                a prostitute. NRS 201.320(1). At trial, an officer testified that Grundy
                told him that she was a prostitute and Sharpe was her pimp. Grundy also
                told the officer that she had recently tried to give Sharpe $40,000 to "get[ ]
                out of the game." According to Grundy, Sharpe took the money but then
SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1947A
                told her on the day of the incident that she was not done. Further, an
                LVMPD detective testified that Grundy indicated she worked as a
                prostitute for Sharpe and that she gave Sharpe between $30,000 and
                $40,000 of her prostitution earnings at a time. Viewing this testimony in
                the light most favorable to the prosecution, we conclude that any rational
                trier of fact could have found beyond a reasonable doubt that Sharpe was
                guilty of count seven.
                      Sufficient evidence supports count eight — pandering with force
                            Sharpe contends that there was insufficient evidence as to
                count eight because there was no evidence that Grundy was ever "caught
                in a single act of prostitution with [him]." However, the statutes under
                which Sharpe was charged contain no such requirement. NRS 201.300(1)
                (2011) provides that any person who "[i]nduces, persuades, encourages,
                inveigles, entices or compels a person to become a prostitute or to continue
                to engage in prostitution. . . is guilty of pandering." Additionally, the
                penalty is enhanced "[i]f physical force or the immediate threat of physical
                force is used." NRS 201.300(2)(a)(1) (2011).
                            Several witnesses testified that Grundy told them that she
                was a prostitute, that Sharpe was her pimp, and that she had attempted
                to quit prostitution by paying him $40,000, but that he would not let her
                go and had become physically violent with her. Furthermore, a detective
                testified that Grundy told him that Sharpe became physically violent
                towards her because Sharpe believed Grundy was giving another man her
                prostitution earnings. The detective additionally testified that Grundy
                told him that Sharpe forced her to become a prostitute at age 17 or 18.
                Viewing this testimony in the light most favorable to the prosecution, we
                conclude that any rational trier of fact could have found beyond a
                reasonable doubt that Sharpe was guilty of count eight.
SUPREME COURT
        OF
     NEVADA
                                                      8
(0) 1947A
                      Sufficient evidence supports count nine — assault with the use of a
                      deadly weapon
                            Finally, Sharpe challenges whether the State presented
                sufficient evidence to convict of him of assault with a deadly weapon. A
                person commits an assault by either "[u]nlawfully attempting to use
                physical force against another person;" or "[i] ntentionally placing another
                person in reasonable apprehension of immediate bodily harm." NRS
                200.471(1)(a)(1)-(2). This court has held that an assault must go beyond
                 [m]ere menace"; rather "[t]here must be an effort to carry the intention
                into execution."   Anstedt v. State, 89 Nev. 163, 165, 509 P.2d 968, 969
                (1973) (quoting Wilkerson v. State, 87 Nev. 123, 126 482 P.2d 314, 316
                (1971)).
                            Multiple witnesses testified that Grundy stated that Sharpe
                had pointed a gun at her head and verbally threatened to shoot her if the
                police showed up. The State also presented evidence of a loaded rifle that
                was found behind the couch cushions in the living room and testimony
                from an LVMPD forensic analyst who stated that Sharpe's palm print was
                found on that rifle. We conclude that this evidence, when viewed in the
                light most favorable to the prosecution, was sufficient for a rational trier of
                fact to find Sharpe guilty beyond a reasonable doubt of count nine.
                The State did not engage in prosecutorial misconduct
                            Sharpe asserts that there were instances of prosecutorial
                misconduct during his trial that mandate reversal of his convictions. In
                assessing claims of prosecutorial misconduct, this court must first
                determine whether the prosecutor's conduct was improper, and if so, the
                court must then determine whether such conduct warrants reversal.
                Valdez v. State, 124 Nev. 1172, 1188, 196 P.3d 465, 476 (2008). Acts of
                misconduct will not warrant reversal if they are determined to be
SUPREME COURT
        OF
     NEVADA
                                                       9
(0) I947A
                harmless error. Id. However, in order to apply harmless-error review, the
                defendant must have objected to the misconduct at trial.    Id. at 1190, 196
                P.3d at 477. If not objected to, then this court applies plain-error review.
                Id.   Under plain-error review, an act of misconduct "does not require
                reversal unless the defendant demonstrates that the error affected his or
                her substantial rights, by causing 'actual prejudice or a miscarriage of
                justice.' Id. (quoting Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95
                (2003)).
                            Sharpe first claims that the State improperly implied the
                existence of DNA evidence, which was not available at the time of trial,
                when it questioned an LVMPD crime scene analyst as to whether she had
                attempted to collect DNA samples from certain pieces of evidence found at
                the scene. The State argues that it did not imply that such evidence was
                inculpatory, but rather merely introduced evidence that samples had been
                collected from certain pieces of evidence while acknowledging that testing
                results from the DNA samples collected were not yet available. This was
                so that the jury would not speculate as to why the State did not admit any
                DNA evidence.
                            In United States v. Manning, the First Circuit Court of
                Appeals considered comments made by a prosecutor concerning the lack of
                useable fingerprint evidence on a key piece of evidence. 23 F.3d 570, 572
                (1st Cir. 1994). The court stated that "[i]nfosfar as the comments were
                intended to relieve the jury of any misapprehension that there were no
                fingerprints on these items, these comments were not
                improper . . . . [however, the insinuation that the partial prints were
                inculpatory. . . was impermissible."        Id. at 573. Here, because the
                prosecutor did not attempt to imply that the DNA collected was

SUPREME COURT
        OF
     NEVADA
                                                       10
(0) I947A
                inculpatory, we conclude that there was no prosecutorial misconduct in
                this instance.
                             Sharpe next asserts that the prosecutor committed misconduct
                by commenting on facts not in evidence. Specifically, during the
                prosecutor's rebuttal closing argument, she referenced a towel, visible in
                one of the State's photographs, and indicated that perhaps the towel was
                used to wipe any blood off the guns found in the home. 4 Sharpe contends
                that because the State presented no evidence that this towel was ever
                tested for blood or body fluid, and no witness testified about the towel, the
                State went beyond fair comment on the evidence. The State argues that
                the prosecutor can ask the jury to draw logical inferences from the
                evidence, and it never specifically said that the towel contained blood.
                             Generally, it is improper for the prosecutor to make reference
                to evidence not offered at trial. See Miller v. State, 121 Nev. 92, 100, 110
                P.3d 53, 59 (2005). And, while the prosecutor may have gone too far in
                commenting on evidence not introduced at trial, we nevertheless conclude
                that her comments do not constitute plain error. 5 Sufficient evidence was
                presented to show that Grundy was pistol-whipped by Sharpe, including
                Grundy's statements and medical evidence as to her injuries.
                Furthermore, the State clearly informed the jury that it had not received



                      4The prosecutor commented as follows: "Now, Mr. Stein also, going
                back to the evidence and beyond a reasonable doubt, ridiculed the State's
                evidence about the guns in the drawer saying there's no blood on those
                guns either. . . . [There] is a towel. . . . Something got wiped off."

                      5 Sharpe made no objection during the trial to the prosecutor's
                comments. Thus, they are reviewed for plain error. See Valdez v. State,
                124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008).


SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                back any results from the testing done on DNA collected at the scene.
                Therefore, Sharpe has failed to demonstrate "actual prejudice or a
                miscarriage of justice" warranting reversal. Valdez, 124 Nev. at 1190, 196
                P.3d at 477 (internal quotations omitted). 6
                The district court did not err when it arraigned Sharpe on the superseding
                indictment without informing him that he could continue the arraignment
                until after he received a copy of the grand jury transcript
                            Sharpe next contends that the district court violated the Due
                Process Clause when it arraigned him three days after a superseding
                indictment was returned against him, which added four additional
                charges. He contends the district court was required to inform him of his
                right to continue the arraignment and the entrance of his plea until ten
                days after receipt of the grand jury transcript under NRS 172.225(4). The
                State argues that the Due Process Clause does not require the district
                court to inform Sharpe of his right to review the grand jury transcripts
                before arraignment, and that the plain meaning of NRS 172.225 required
                Sharpe to make a motion for a continuance. The State further argues that
                the district court did not commit error, even if the Due Process Clause
                requires the court to inform Sharpe of the statute, because the court did
                query Sharpe regarding his decision to waive his right.
                            In Nevada, a defendant who did not receive a copy of the
                grand jury transcript "is entitled upon motion to a continuance of the
                defendant's arraignment until a date 10 days after the defendant actually


                      6 Sharpealso contends that the prosecutor committed misconduct by
                questioning a witness as to the maximum penalty for a misdemeanor
                battery. However, Sharpe cites no authority for his contention that this
                was error; thus, we do not consider this argument. See Tinch v. State, 113
                Nev. 1170, 1175 n.3, 946 P.2d 1061, 1064 n.3 (1997).


SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A
                receives a copy." NRS 172.225(4). Here, Sharpe failed to make the
                required motion under the statute. Moreover, during the arraignment, the
                district court asked Sharpe if he had a chance to review the new charges
                and if he wished to continue to invoke his right to speedy trial, "knowing
                that [it would] preclude [his] attorney from being able to review the
                transcript and possibly file a writ of habeas corpus." Sharpe responded in
                the affirmative. Thus, even if the Due Process Clause required the district
                court to inform Sharpe of his right to continue the arraignment, we
                conclude that the district court complied with this requirement and no
                error was committed. 7
                The district court did not err by failing to sua sponte sever the newly added
                fraudulent activities charges from the original charges
                             Sharpe argues that the district court had an affirmative duty
                to sever the offenses under NRS 174.165 because "it appears that a
                defendant or the State of Nevada is prejudiced by a joinder of offenses."
                NRS 174.165(1). The State argues that Sharpe was required to make a
                motion and that the district court has no duty to sua sponte sever the
                charges.

                             Regardless of whether the district court should have sua
                sponte severed the charges or whether Sharpe was first required to file a
                motion for severance, Sharpe has failed to demonstrate substantial
                prejudice or show that failure to sever the charges detrimentally affected
                the jury's verdict. See Tabish v. State, 119 Nev. 293, 304, 72 P.3d 584, 591


                      7 We  note that Sharpe fails to cite authority to support his position
                that due process required the district court to specifically inform him of
                his right to continue the trial, and we thus do not address this argument
                here. See Tinch, 113 Nev. at 1175 n.3, 946 P.2d at 1064 n.3.


SUPREME COURT
        OF
     NEVADA
                                                     13
(0) 1947A
                (2003) (stating that "[t]he test is whether joinder is so manifestly
                prejudicial that it outweighs the dominant concern with judicial economy
                and compels the exercise of the court's discretion to sever" (quoting
                Honeycutt v. State, 118 Nev. 660, 667, 56 P.3d 362, 367 (2002), overruled
                on other grounds by Carter v. State, 121 Nev. 759, 765, 121 P.3d 592, 596
                (2005))); see also Mitchell v. State, 105 Nev. 735, 739, 782 P.2d 1340, 1343
                (1989) (stating that errors resulting from misjoinder will be reversed "only
                if the error has a 'substantial and injurious effect or influence in
                determining the jury's verdict" (quoting United States v. Lane, 474 U.S.
                438, 449 (1986))). Rather, Sharpe merely argues that the four additional
                counts were unrelated to the original charges and "fundamentally changed
                both the prosecution and defense at trial" without offering any explanation
                of how that change was injurious or influenced the jury. Thus, we
                conclude that reversal is not warranted.
                The district court did not abuse its discretion in precluding a defense
                witness from testifying
                            Next, Sharpe argues that the district court impermissibly
                excluded his cousin Eugene Smith from testifying in violation of the Sixth
                Amendment. The State argues that the district court did not abuse its
                discretion when it did not permit Smith to testify because Sharpe knew
                prior to trial that Smith was a potential witness, and Smith did not have
                proper testimony to give. "This court reviews a district court's decision
                whether to allow an unendorsed witness to testify for abuse of discretion."
                Mitchell v. State, 124 Nev. 807, 819, 192 P.3d 721, 729 (2008).
                            "A defendant's right to present relevant evidence is not
                unlimited, but rather is subject to reasonable restrictions."     United States
                v. Scheffer, 523 U.S. 303, 308 (1998). The United States Supreme Court
                has recognized that the exclusion of evidence in a criminal trial abridges
SUPREME COURT
        OF
     NEVADA
                                                     14
(0) I947A
                an accused's right to present a defense only where the exclusion is
                "arbitrary or disproportionate to the purpose[ it is] designed to serve." Id.
                at 308 (internal quotations omitted).
                            Under NRS 174.234(1), both the prosecution and the defense
                must submit to each other, at least five days prior to trial, written notice
                of all witnesses they intend to call. In this case, Sharpe first indicated his
                intent to call Smith as a witness on the fifth day of trial. The district court
                determined that Sharpe should have known of Smith's potential value to
                his case prior to trial. We agree.
                            In Grundy's initial statements made to a detective on the day
                of the altercation, she indicated that Smith was present in the house that
                day. Furthermore, although defense counsel claimed to have only learned
                of Smith during Grundy's trial testimony, in his opening statement, he
                specifically referred to the fact that a "cousin" was present in the house
                and witnessed the events. And, defense counsel specifically stated it was
                the "cousin" who went across the street and escorted Grundy back into the
                house. In addition, Grundy testified that Smith witnessed the whole
                incident and was the one who brought her back into the house. If that
                were the case, then Sharpe knew that Smith was an eyewitness who could
                rebut many of the crimes charged against him, and he withheld that
                information from his attorney. Accordingly, we conclude that the district
                court did not abuse its discretion when it excluded Smith's testimony.
                The district court did not abuse its discretion in denying Sharpe's motions
                for new trial
                             "The decision to grant or deny a motion for a new trial rests
                within the sound discretion of the trial court and will not be disturbed on
                appeal absent palpable abuse."       Domingues v. State, 112 Nev. 683, 695,
                917 P.2d 1364, 1373 (1996) (quoting Pappas v. State ex rel. Dep't of
SUPREME COURT
        OF
     NEVADA
                                                        15
(0) 1947A
                Transp., 104 Nev. 572, 574, 763 P.2d 348, 349 (1988)). Sharpe first argues
                that the district court erred when it denied his motion for a new trial
                based on the district court's exclusion of Smith. The State argues that
                Sharpe has not shown how the court's enforcement of NRS 174.234
                violated his constitutional rights or that the district court's denial of the
                motion was an abuse of discretion. Because we conclude that the district
                court properly excluded Smith from testifying at trial, we conclude that
                the district court did not abuse its discretion in refusing to grant a new
                trial on this basis.
                              Sharpe also argues that newly discovered evidence of text
                messages indicating a romantic relationship between Grundy and LVMPD
                Detective Christopher Baughman created grounds for the district court to
                grant Sharpe's motion for a new trial. Sharpe contends that the district
                court should have granted the motion because the evidence was not
                disclosed to Sharpe before trial and, if it had been presented to the jury, a
                different outcome would have occurred.
                              If a defendant makes a motion within two years of conviction,
                the district court may grant a motion for a new trial based on newly
                discovered evidence. NRS 176.515(3). The test to apply when considering
                whether to grant a new trial motion based on newly discovered evidence is
                as follows:

                              (1) the evidence must be newly discovered; (2) it
                              must be material to the defense; (3) it could not
                              have been discovered and produced for trial even
                              with the exercise of reasonable diligence; (4) it
                              must not be cumulative; (5) it must indicate that a
                              different result is probable on retrial; (6) it must
                              not simply be an attempt to contradict or discredit
                              a former witness; and (7) it must be the best
                              evidence the case admits.
SUPREME COURT
        OF
     NEVADA
                                                       16
(0) 1947A
                Hennie v. State, 114 Nev. 1285, 1289-90, 968 P.2d 761, 764 (1998).
                Applying this test to the facts presented in this case, we conclude that the
                district court also did not abuse its discretion in denying Sharpe's motion
                on this basis.

                             First, our review of the record demonstrates that the evidence
                was not newly discovered. During trial, Sharpe's attorney specifically
                asked Detective Baughman whether he exchanged text messages with
                Grundy. When Detective Baughman stated that he had, Sharpe's attorney
                then proceeded to question Detective Baughman about the content of
                specific text messages, particularly those mentioning Sharpe. Looking to
                third factor, even if Sharpe did not know about all of the text messages
                prior to trial, it is evident that he had obtained at least some of them.
                Thus, the rest could "have been discovered and produced. . . with the
                exercise of reasonable diligence." Hennie, 114 Nev. at 1290, 968 P.2d at
                764. Finally, Grundy testified unwillingly for the State, seemingly altered
                her testimony in favor of Sharpe by changing her story, and claimed that
                she lied to detectives at the scene. Thus, Grundy was clearly not biased
                toward the State by this alleged relationship. Therefore, the only
                potential impact of the text messages goes to Detective Baughman's bias.
                A motion for a new trial based upon newly discovered evidence should be
                denied if it is "simply. . . an attempt to contradict or discredit a former
                witness." Id.
                Cumulative error does not warrant reversal
                             Finally, Sharpe argues that cumulative error violated his right
                to a fair trial. Cumulative error may deny a defendant a fair trial even if
                the errors, standing alone, would be harmless.    Valdez v. State, 124 Nev.
                1172, 1195, 196 P.3d 465, 481 (2008). "When evaluating a claim of

SUPREME COURT
        OF
     NEVADA
                                                     17
(0) 1947A
                cumulative error, we consider the following factors: `(1) whether the issue
                of guilt is close, (2) the quantity and character of the error, and (3) the
                gravity of the crime charged." Id. (quoting Mulder v. State, 116 Nev. 1,
                17, 992 P.2d 845, 854-55 (2000)).
                            Although Sharpe attempts to argue that the crimes charged
                against him were not as serious as "crimes against children or violent
                crimes that result in significant injury and/or death," there is no basis for
                his argument. He was charged with a number of serious crimes, including
                kidnapping and assault. Because we have concluded that Sharpe's
                assignments of error are meritless, we further conclude that Sharpe's
                cumulative error challenge is unavailing.

                            For the reasons set forth above, we
                            ORDER the judgment of the district court AFFIRMED.




                                                              62.4
                                                               _1
                                                             664 (VP                J.
                                                    Pickering


                cc:   Hon. Elissa F. Cadish, District Judge
                      Donald J. Green
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                      18
(0) 1947A